Citation Nr: 0421188	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to September 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which 
granted service connection for a right ankle disability and a 
right knee disability, each rated 10 percent.  The veteran 
testified at a Travel Board hearing before the undersigned in 
March 2004; a transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

At the March 2004 hearing, the veteran asserted that his 
right ankle and right knee disabilities have increased in 
severity since his last VA examination in October 2002.  
Specifically, he noted increased pain and limitation of 
motion of the right foot, and swelling and increased 
instability of the right knee, requiring him to wear a knee 
brace for walking long distances.  He also reported receiving 
ongoing VA medical treatment for the disabilities at issue; 
however, the most recent reports of VA treatment in the 
claims file are dated in September 2001.  As VA medical 
records are constructively of record, any such existing 
medical reports must be obtained and associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In light of the allegations of increased disability and 
outstanding pertinent medical evidence, another VA 
examination is also indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of all private and VA clinical records 
(not already of record) of any treatment 
the veteran has received for his right 
ankle and right knee disabilities since 
October 2002.  He should assist in this 
matter by identifying all sources of 
treatment and providing any necessary 
releases.  Specifically, the RO should 
obtain records of treatment from the VA 
medical facility(ies) identified by the 
veteran during his March 2004 personal 
hearing.

2.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's 
service connected right ankle and right 
knee disabilities.  The veteran's claims 
folder must be reviewed by the examiner 
in connection with the examination.  Any 
indicated tests or studies (specifically 
including range of motion studies) must 
be completed.  As the veteran stated at 
the March 2004 hearing that he wears a 
brace due to increased instability of 
the right knee, and as the October 2002 
VA examiner found normal left knee 
stability, the examiner should 
specifically note whether there is/is 
not instability of the right knee and, 
if so, note the degree of instability 
present.  The examiner should explain 
the rationale for any opinion given.  

3.  The RO should then re-adjudicate the 
claims.  As the appeals are from the 
initial ratings assigned, the possibility 
of staged ratings should be considered.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If either benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

